71268: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-11364: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71268


Short Caption:RESOURCES GRP., LLC VS. NEVADA ASS'N SERV.'S, INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A714027Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:10/10/2016 / Lavelle, EleissaSP Status:Completed


Oral Argument:06/05/2018 at 2:00 PMOral Argument Location:Las Vegas


Submission Date:06/05/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantResources Group, LLCMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						


RespondentHydr-O-Dynamic CorporationJeffrey D. Patterson
							(Goold Patterson)
						


RespondentNevada Association Services, Inc.Richard J. Vilkin
							(Former)
						
							(Law Offices of Richard Vilkin, P.C.)
						Christopher V. Yergensen





Docket Entries


DateTypeDescriptionPending?Document


09/16/2016Filing FeeFiling fee due for Appeal.


09/16/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.16-28772




09/16/2016Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.16-28775




09/30/2016Filing FeeE-Payment $250.00 from Michael F. Bohn


10/05/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing Statement mailed to counsel for appellant - due: 20 days.16-31034




10/10/2016Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Eleissa C. Lavelle.16-31505




10/24/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-33233




11/18/2016Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 15, 2016, at 1:30 pm.16-36141




11/22/2016Notice/IncomingFiled Substitution Of Attorneys By Respondent Nevada Association Services, Inc. (Christopher Yergensen as counsel for the Respondent NAS).16-36467




03/27/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.17-10173




03/28/2017Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.17-10387




04/07/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/07/16. To Court Reporter: Yvette Sison.17-11633




06/26/2017BriefFiled Appellant's Opening Brief.17-21170




06/26/2017AppendixFiled Joint Appendix Volume 1.17-21172




06/26/2017AppendixFiled Joint Appendix Volume 2.17-21173




07/19/2017MotionFiled Stipulation to Extend Time for Respondent Hydr-O-Dynamic Corporation to File Its Answering Brief.17-23972




07/19/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent Hydr-O-Dynamic Corporation's Answering Brief due: August 25, 2017.17-23978




08/22/2017Order/ProceduralFiled Order To File Answering Brief. To date, NAS has failed to file the answering brief. Answering Brief due: 11 days.17-28023




08/25/2017BriefFiled Respondent Hydo-O-Dynamic Corporation's Answering Brief.17-28616




09/25/2017MotionFiled Stipulation Extending the Date to File Appellant's Reply Brief.17-32313




09/27/2017Order/ProceduralFiled Order Disapproving Stipulation.  Appellant and respondent Hydr-O-Dynamic Corporation have filed a stipulation to extend the time to file appellant's reply brief.  The reply brief is not yet due because respondent Nevada Association Services has not filed its answering brief.  Accordingly, the stipulation is disapproved as unnecessary.17-32784




09/29/2017Order/ProceduralFiled Order Conditionally Imposing Sanctions. Conditional sanction of $250 due: 15 days or Answering Brief or Motion due: 11 days.17-33193




10/04/2017MotionFiled Respondent Nevada Association Services, Inc.'s Motion to Waive its Right to File an Answering Brief.17-33749




10/11/2017Order/ProceduralFiled Order.  We vacate the conditional sanctions imposed on September 29, 2017.  Reply Brief due:  30 days.17-34578




11/14/2017BriefFiled Appellant's Reply Brief.17-39062




11/14/2017Case Status UpdateBriefing Completed/To Screening.


02/26/2018Order/Clerk'sFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument on the next available calendar.18-07324




02/27/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, May 14, 2018, at 1:30 p.m. for 30 minutes in Carson City.18-07736




03/07/2018MotionFiled Respondent Hydr-O-Dynamic Corporation's Motion to Postpone Oral Argument.18-09085




03/08/2018Order/ProceduralFiled Order Granting Motion. We hereby vacate the oral argument presently scheduled for May 14, 2018, at 1:30 p.m., and direct the clerk of this court to schedule this appeal for oral argument before the Northern Panel on the next available calendar.18-09253




05/02/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, June 5, 2018, at 2:00 p.m. for 30 minutes in Las Vegas.18-16654




05/22/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-19618




06/05/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel.


01/28/2019Order/ProceduralFiled Order of Assignment.  The Honorable Michael L. Douglas, Senior Justice, having previously participated in the above entitled matter, IT IS HEREBY ORDERED that the Honorable Michael L. Douglas, Senior Justice, is assigned to participate in the determination of this matter.  (SC)19-04222




03/14/2019Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Fn1[The Honorable Elissa F. Cadish and the Honorable Abbi Silver did not participate in the decision of this matter. The Honorable Michael L. Douglas, Senior Justice, was appointed by the court to participate in the decision of this matter.] Before the Court En Banc. Hardesty, J. Majority: Hardesty/Parraguirre/Stiglich/Douglas. Gibbons, C.J., concurring in part and dissenting in part. Pickering, J., dissenting. 135 Nev. Adv. Opn. No. 8. EN BANC (SC)19-11364




04/09/2019RemittiturIssued Remittitur. (SC).19-15435




04/09/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


04/23/2019RemittiturFiled Remittitur. Received by District Court Clerk on April 12, 2019. (SC)19-15435





Combined Case View